Citation Nr: 9929813	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-40 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a right inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1951 through 
November 1957.  His appeal ensues from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Manila, Philippines.  

The Board initially notes that during the travel board 
hearing held in connection with this matter in June 1999, the 
veteran testified as to service connection for back pain 
secondary to his service-connected hernia disability.  In 
order to show that a service-connected disability has 
increased by virtue of the fact that it caused a new disease, 
a claimant must provide medical evidence of the causal 
relationship.  See Jones v. Brown, 7 Vet. App. 134, 138 
(1994).  The veteran's claim that his hernia disability gave 
rise to back pain is not presently before the Board.  
However, the RO is aware of this claim for secondary service 
connection and should the veteran obtain medical evidence 
that establishes that his back pain is causally related to 
his service-connected hernia disability, he should submit the 
same to the RO for review and further action.  His hearing 
testimony related to this matter is also referred to the RO.  


FINDING OF FACT

The veteran's disability from right inguinal hernia repair is 
currently manifested by complaints of a tender scar, without 
objective evidence of a tender scar or recurrence of hernia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.1-4.14, 4.20, 4.71, Diagnostic Code 7338 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the evaluation assigned to the 
postoperative residuals of his right inguinal hernia repair 
does not reflect accurately the severity of his 
symptomatology.  The veteran's assertion of an increase in 
the severity of his hernia symptomatology is sufficient to 
establish a well-grounded claim for a higher evaluation 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. Derwinski, 2 
Vet.App. 629, 631-32 (1992).  Having examined the record in 
support of this claim, the Board also finds that the VA has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In the present case, service medical records show that the 
veteran underwent a right inguinal hernia repair 
(hernioplasty) in October 1951.  Upon his return to duty, the 
veteran noticed a lump just above the right inguinal region.  
In November 1951, the veteran underwent an excision of a 
lipoma of the right spermatic cord.  Upon separation from 
service in November 1957, the residuals of the veteran's 
inguinal hernia repair continued to be mildly symptomatic and 
the veteran was service connected for the hernia disability 
in June 1965.  At that time, the RO assigned a noncompensable 
rating for this disability.  

The record does not reflect that the veteran received any 
additional treatment for his hernia.  In a claim filed in 
April 1995, the veteran requested the RO to assign a 
compensable evaluation for his hernia disability.  In a 
rating decision issued in August 1995, the RO continued the 
veteran's noncompensable rating pursuant to Diagnostic Code 
(DC) 7338 of the rating schedule.  

DC 7338 allows for a noncompensable evaluation where an 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where there is no operation, but the hernia is 
remediable.  A 10 percent evaluation is warranted for an 
inguinal hernia that is postoperative recurrent, readily 
reducible and well supported by truss or belt.  The Board 
will also consider DC 7804 for a tender scar.  A 10 percent 
evaluation is warranted under DC 7804 for scars, superficial, 
tender and painful on objective demonstration.  For the 
reasons stated below, the Board concludes that the veteran's 
hernia disability does not approximate the criteria for a 
compensable evaluation.

A June 1995 VA examination reveals that the veteran 
complained of pain in the right inguinal area and low back 
pain in connection with his hernia disability.  The VA 
examiner noted a healed, nontender scar and indicated that 
the veteran did not have a recurrent hernia.  The veteran was 
diagnosed with status post herniorrhaphy, inguinal, on the 
right.

A November 1996 VA examination report reflects that the 
veteran continued to have complaints of pain and numbness in 
the right inguinal area, as well as low back pain.  Objective 
findings show that the veteran had a well healed, nontender 
scar and no recurrent herniation was noted.  The veteran was 
diagnosed with status post herniorrhaphy.  The VA examiner 
indicated that the veteran's low back pain was associated 
with hypertrophic degenerative arthritis to the lumbosacral 
spine.  

In support of his claim that his back pain is associated with 
his hernia disability, the veteran also submitted a February 
1999 VA radiological report.  This report shows that the 
veteran has sacralization of L5, exaggeration of lumbar 
lordosis and possible osteophyte formation in the infero-
posterior border of L4.  Additionally, during the June 1999 
travel board hearing, the veteran testified that he has 
experienced back pain since his hernia repair surgeries in 
1951 and that he occasionally experiences tenderness of his 
surgical scar.  

The record does not include any medical evidence that the 
veteran has a recurrent hernia, or that he requires a truss 
or belt for support.  Likewise, there is no objective 
evidence that establishes that the veteran has a painful or 
tender scar.  Objectively, he was essentially asymptomatic on 
recent VA examinations.  Therefore, in the absence of such 
objective evidence or a recurrent hernia or other compensable 
symptoms, the Board finds that the veteran's disability from 
inguinal hernia repair does not warrant a compensable 
evaluation under DC 7338 or DC 7804.  As noted in the 
introduction, symptoms related to the veteran's low back are 
not for consideration in connection with the current claim 
for a compensable rating for the hernia repair.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for his 
hernia disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, a 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not applicable in this case.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-56 (1990).


ORDER

The appeal for an increased (compensable) evaluation for 
postoperative residuals of a right inguinal hernia repair is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

